 In the Matter of THE BE ACII COMPANY, EMPLOYERandINTERNTIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 8-R-2304.-Decided February 11, 19417Mr. J. W. Beach,of Coshocton, Ohio, for the Employer.Mr. H. F. Tausch,of Cleveland, Ohio, andMr. R. D. Rust,of Mans-field, Ohio, for the Petitioner.Messrs. Robert CartonandRussell P. Grace,of Coshocton, Ohio,for the Intervenor.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Coshoc-ton, Ohio, on September 17, 1946, before Thomas E. Shroyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing theIntervenor filed a motion to dismiss the petition which the hearingofficer referred to the Board. The motion is hereby denied in accord-ance with our decision herein.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS dF FACT1.THE BUSINESS OF THE EMPLOYERThe Beach Company is an Ohio corporation engaged in the manu-facture of metal signs and displays. It annually purchases raw mate-rials valued in excess of $150,000, of which approximately 80 percentis obtained outside the State of Ohio; it ships out of the State approxi-mately 80 percent of its yearly production of finished products valuedat approximately $300,000.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.IL THE ORf,ANIZATIONS INVOLVEDThe Petitioneris an unaffiliated labor organizationclaiming to rep-resent employees of the Employer.72NLHB,No94510 THE BEACH COMPANY511International Union of Operating Engineers, herein called the In-tervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer for the rea-son that the employees sought to be represented are covered by a col-lective bargaining agreement executed on July 17, 1946, and which ispresently in effect between the Employer and the Intervenor.Thiscontract provides,inter alia,as follows :. . . this Agreement shall be from year to year following thedate of this Agreement and may be reopened any time during thelife of the Agreement on sixty (60) days' notice by notificationof either signatory to this Agreement to the other.Inasmuch as the contract is terminable at any time upon 60- days'notice, we find that it does not constitute a bar to the present proceed-ing.iAccordingly, we find that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit restricted to all non-supervisory em-ployees in the Employer's toolroom and including a welder workingoutside the toolroomn.The afore-mentioned contract has plant-widecoverage 2 and the Employer and the Intervenor contend that such aplant-wide unit is appropriate.The toolroom personnel consists of skilled and apprentice die me-chanics j and a foreman whose authority is limited to the toolroom.Apart from the present contract which was executed on July 17, 1946,there is no established history of plant-wide bargaining in the Em-IMatter of Tennessee Coal, Iron & Railroad Company,65 N L R Ii 1416,Matter ofJobn Hancock Mutual Life Insurance Company,62 N L R B 240, 243;Matter of FisherLumberCo , 62 N. L R B 543 ,Matter of Summerill Tubing Company,60 N L R B-896,Matter of Ionia Desk Company,59 N L R B 1522The Intervenor alleged that the Employees here involved have accepted benefits underthe Intervenoi's contract and that the petition should be dismissed for this reasonInns-much as the contract is no bar to this proceeding we find no merit in this contentiontThe unit covered by the contract includes "all production workers and mechanics of anynature, shipping room employeesand excludes supervisors, office employees, plantclerical employees, foremen and watchmen, engneeis and firemen "'The Inter tenor alleged, as an additional ground for dismissing the petition, that theapprentices in the toolroom aie w orking under the Veterans' Training ProgramSo far asthe record shows, apart from any subsidy paid these veterans by the Government, thes"employees are employed under the same working conditions as the other employees hereinMoreover, the Intervenor itself has purported to represent these employees under its con-tract with the EmployerWe therefore find no merit in the Intervenor''s contentionSeeMatter of Atlantic Towing Company,71 N L R. B 640.731242-47-col 7234 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's plant.The die mechanics and apprentices of the toolroomconstitute a skilled craft group as to whom, in the absence of a bar-gaining history to the contrary, the Board has customarily permittedthe establishment of a separate bargaining unit.'There has been noprior Board determination of the appropriate unit in this plant andthe bargaining history adverted to by the Employer and the Inter-venor in opposing the establishment of such a unit is too recent to beconsidered a factor militating against the creation of a craft unit.Accordingly, we are of the opinion that a unit of die mechanics andtheir apprentices is appropriate.The welder whom the Petitioner also seeks to represent works out-side the toolroom and under separate supervision.We believe thathis interests lie more closely with the other employees covered by theEmployer's contract than with the toolroom employees.We shallexclude him.We find that all skilled and apprentice die mechanics of the Em-ployer's toolroom, excluding the welder, the foreman in charge, andall other supervisory employees with authority to,hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Beach Company, Coshocton,Ohio, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowereemployed duping the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by International As-sociation of Machinists, or by International Union of Operating Engi-neers (AFL), for the purposes of collective bargaining, or by neither.4Matter of Ranco,Incorporated,61 N L.R B 1174,Matter of The Bastian-BlessingCompany,65 N L R B. 1023